Citation Nr: 1221598	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a gunshot wound to the left chest. 

5.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability. 

6.  Entitlement to an initial compensable rating for hypertension. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran requested to testify at a hearing before the Board in his September 2008 substantive appeal (VA Form 9).  Accordingly, a hearing was scheduled for June 21, 2010, and the Veteran was notified of the hearing date and location in a letter sent at the beginning of that month.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested to reschedule the hearing.  Accordingly, his request to testify at a Board hearing is deemed withdrawn and the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

With regard to the service connection claim for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, service connection was separately denied for depression and memory loss in the August 2006 rating decision.  In his June 2007 notice of disagreement, the Veteran specified that he was appealing the denial of service connection for PTSD and did not mention depression or memory loss.  Because the Veteran's NOD was limited to PTSD (as well as other, non-psychiatric disabilities), the Board finds that only this psychiatric disability is on appeal before the Board.  See 38 C.F.R. § 20.200 (2011) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201 (2011) (providing, in pertinent part, that "[i]f the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.").  

The claims of entitlement to service connection for tinnitus and a bilateral hearing loss disability, and the issue of an initial rating in excess of 10 percent for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical evidence weighs against a finding that the Veteran has a valid diagnosis of PTSD. 

2.  The Veteran did not sustain a gunshot wound or other injury to the chest during active service. 

3.  The Veteran's hypertension requires continuous blood pressure medication, but has not been manifested by diastolic blood pressure readings predominately 100 or more historically or during the pendency of this claim, or systolic blood pressure readings of 160 or more. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2011).

2.  A gunshot wound or other injury to the chest was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for an initial compensable rating for hypertension have not been met during the pendency of this claim.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in service connection claims and initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decisions in this matter, letters dated in December 2005, March 2006, May 2006, and August 2007 together informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.  

Moreover, with regard to the evaluation of the Veteran's hypertension, because this appeal rises from a granted claim of service connection, the Veteran bears the burden of demonstrating any prejudice with regard to notice as to the "downstream elements" of the degree of disability and effective date assigned.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  The Veteran has not alleged or demonstrated such prejudice.  Accordingly, the Board concludes that the duty to notify has been satisfied and that further notice is not required.  See id.; see also Quartuccio, 16 Vet. App. at 187. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, including his entrance and separation examination reports, service personnel records, and VA medical records are in the file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, with regard to increased rating claims, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's service connection claim for PTSD, an appropriate VA psychiatric examination was performed by a psychiatrist in June 2006.  The Board finds that this examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, discussed the Veteran's relevant medical history, examined him and recorded all pertinent clinical findings, and provided enough information to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  In this regard, although the examiner did not provide an explanation for her conclusion that the Veteran did not have PTSD, it is clearly apparent from her clinical findings that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), as required by VA regulation.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2011).  Specifically, the examiner found that the Veteran did not have any "re-experiencing" symptoms under the "B" criteria, and only two symptoms under the "C" criteria (rather than the requisite three symptoms).  See DSM-IV.  Thus, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner found that the Veteran's symptoms were more appropriately diagnosed as depression.  Accordingly, the Board finds that the June 2006 VA psychiatric examination is adequate.  See Barr, 21 Vet. App. at 312. 

With regard to the evaluation of the Veteran's hypertension, a VA hypertension examination was performed in November 2007.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, performed a thorough examination including three blood pressure readings, and recorded the clinical findings in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl, 21 Vet. App. at 123.  The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his hypertension since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

Finally, with respect to the Veteran's service connection claim for a chest wound, a VA examination has not been performed.  The Board finds that one is not warranted.  In this regard, in McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the service treatment records are negative for a gunshot wound or other injury to the chest.  Chest scars were noted on both the Veteran's entrance and separation examinations and there is no indication that the Veteran had additional chest scars at separation.  Further, although the Veteran has stated that he was shot under combat conditions, the service personnel records do not show that he was awarded the Purple Heart or any other medals indicative of combat service.  Moreover, a September 2005 private treatment record, which is dated shortly before the Veteran submitted his October 2005 claim, reflects that the Veteran injured his left chest when he fell in the road onto a stake or blunt object and punctured his left side.  He was diagnosed with a left rib contusion and puncture wound laceration of the left chest.  This record indicates that the Veteran's chest wound is due to a post-service cause, thus precluding a relationship to service.  Accordingly, there is no evidence of an in-service disease, injury or event or indication that the Veteran's left chest wound may be related to service.  As such, a VA examination is not necessary in order to make a decision on this claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
A. PTSD

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is not warranted. 

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  

When the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Moreover, if a stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. § 3.304(f)(3). 

Here, the Board finds that a current diagnosis of PTSD in accordance with the DSM-IV has not been established.  Specifically, the Veteran's service treatment records and examination reports do not show diagnoses of or treatment for psychiatric symptoms or a psychiatric disorder, and there is no evidence of psychiatric problems within a year of separation.  The earliest evidence of mental health problems are private treatment records dated in July 2002 and August 2002 which reflect diagnoses of a panic disorder with anxiety and depressed mood.  In this regard, in July 2002, the Veteran reported having a panic attack at work.  It was noted that the Veteran was experiencing some "situational distress" as he was currently undergoing a divorce.  He was diagnosed with situational anxiety and a panic disorder.  These records do not reflect diagnoses of PTSD or mention the Veteran's active military service. 

At the June 2006 VA psychiatric examination, the Veteran reported that he did not sleep well and that his mind would "not shut off."  In this regard, the Veteran explained that he had trouble falling asleep and staying asleep, but did not have bad dreams.  He also reported having memory difficulties and related that he had experienced a panic attack at work when he could not remember what he was supposed to do.  He stated that in a panic attack he became hot and diaphoretic and got to the point where he could not think and felt like he was going to pass out.  The Veteran further reported that his energy was low and that he did not feel like doing anything.  He had lost interest in former hobbies he used to enjoy such as fishing and hunting and mostly stayed at home when not working.  He had not missed any days of work since returning to a former job.  He also reported that he felt nervous when around others, but was not sure why.  When asked whether he watched news of the Iraq war, the Veteran responded that he watched it "all the time."  He denied being bothered or upset by it.  In terms of the Veteran's military service, his military occupational specialty (MOS) was a Power Generation Equipment Repairer.  While stationed in Iraq, he kept the generators running to ensure they had power and also performed work as a mechanic.  He did daily guard duty but denied ever having to shoot his rifle or being under fire.  He denied combat wounds and did not relate that he ever served in combat conditions.  He stated that his "worst experience" occurred when his unit was crossing berms set up by Iraqi opposition forces to keep U.S. soldiers back, and he was told that his unit would encounter a substantial number of opposition forces and face enormous battle.  However, such an encounter never occurred.  He also stated that twice while crossing the berms nuclear and biological alarms went off and "scared him to death."  He stated that this was the most scared he had been in his life because he thought they were being exposed to nerve gas.  He also stated that the entire experience of being in Iraq was a stressor.  The examiner found that the Veteran's overall level of traumatic stress exposure was low.  

After examining the Veteran and reviewing the claims file and relevant medical history, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD as set forth in the DSM-IV.  Specifically, the examiner found that although the Veteran had been exposed to a traumatic event during service, thereby satisfying the "A" criterion, he did not have any re-experiencing symptoms under the "B" criterion and only two of the six symptoms enumerated under the "C" criterion, namely feelings of detachment or estrangement from others and a restricted range of affect.  The examiner did find that the Veteran had two of the five symptoms under the "D" criterion, namely difficulty falling or staying asleep and occasional irritability or outbursts of anger.  Finally, the examiner found that with regard to the "E" criterion, the Veteran's disturbance did not cause clinically significant distress or impairment in occupational functioning, and that it was unclear based on the Veteran's statements as to whether his service experiences affected his social functioning.  Thus, because the Veteran's symptoms were not sufficient to meet the diagnostic criteria for PTSD, the examiner concluded that the Veteran did not have this disorder.  Rather, the examiner diagnosed the Veteran's symptoms as manifestations of depression.  The examiner opined that it did not appear that the Veteran's depression began in military service or soon afterward but rather, based on his reported history, came on gradually over the past several years.  It was also noted that the Veteran had a family history of depression on the father's side.  As discussed above, the issue of whether the Veteran's depression is related to service is not before the Board. 

A September 2007 VA treatment record reflects that the Veteran reported racing thoughts and anxiety, as well as difficulty sleeping.  He related that he had been shot by friendly fire while serving in Iraq.  He was accused of shooting himself and threatened with a court martial, but charges were never officially brought.  The Veteran was diagnosed with a panic disorder without agoraphobia, depression, and a rule-out diagnosis of PTSD.  

Subsequent VA treatment records indicate that the Veteran was interested in attending group counseling for PTSD.  The November 2007 VA intake record for PTSD group counseling reflects that the Veteran again reported that while walking near a defensive berm in Iraq he received a gunshot wound to the left chest.  He was accused of shooting himself.  However, he stated that this issue was never resolved and that an inspection of his weapon showed that it had not been fired.  He also reported a fear of being attacked during service while driving through areas with underground bunkers.  After an "in-depth structured interview" with the Veteran to assess him for PTSD and other possible mental disorders, the clinical social worker who conducted the assessment concluded that the Veteran reported symptoms consistent with PTSD and diagnosed him with chronic PTSD.  

In carefully reviewing the evidence of record, the Board finds that a valid diagnosis of PTSD has not been established.  In this regard, as will be discussed in more detail below in connection with the Veteran's claim for a gunshot wound, the evidence of record shows that the Veteran was not shot in the left chest during active service but rather received a puncture wound to the left chest in September 2005, many years after service.  The service treatment records and service personnel records indicate that he was not awarded the Purple Heart and do not show the award of any medals or citations denoting combat service or other indicia of combat service.  Moreover, this reported history is inconsistent with the history the Veteran gave at the June 2006 VA examination, at which time he did not mention being shot during active service.  Thus, the Veteran's reported history of being shot during active service is not credible.  As such, the diagnosis of PTSD reflected in the September 2007 and November 2007 VA treatment records was based on an inaccurate factual premise and therefore has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, no rationale was provided for the diagnosis of PTSD apart from the fact that, according to the clinical social worker, the Veteran had reported symptoms of PTSD.  The Board notes that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that the June 2006 VA examination report is highly probative and entitled to much more weight than the September 2007 and November 2007 VA treatment records reflecting diagnoses of PTSD.  In this regard, the examining psychiatrist made it clear that after reviewing the Veteran's claims file and the medical records therein, examining him, and obtaining a detailed reported history of his service experiences and current symptoms, he did not meet the diagnostic criteria for PTSD.  The examiner set forth this criteria in the examination report and showed how the Veteran's symptoms were not sufficient to satisfy enough of the criteria to warrant a diagnosis of PTSD.  By contrast, there is no indication that the diagnoses of PTSD in the September 2007 and November 2007 VA examination reports were informed by a review of the Veteran's medical history as reflected in the claims file or based on an examination of the Veteran.  Rather, the diagnosis of PTSD seems to have been based solely on his reported history which, as already noted, was not credible with regard to his reported military trauma.  In sum, because the June 2006 VA examination report is based on a much more extensive review of the Veteran's medical history and examination of the Veteran; because the history related by the Veteran at the VA examination appears to be much more accurate and credible than the history he reported in the September 2007 and November 2007 VA treatment records; and because the exact basis for the VA examiner's conclusion that the Veteran did not have PTSD was made clear in the clinical findings set forth in the examination report, the Board finds that it has much more probative value and carries much more weight than the September 2007 and November 2007 VA treatment records.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may favor one medical opinion over another if it provides an adequate statement of reasons or bases).  Accordingly, the Board finds that the preponderance of the credible and competent evidence weighs against a diagnosis of PTSD.  

The Board acknowledges the Veteran's contention that he has PTSD.  However, while the Veteran is competent to report his symptoms and service history, he has not been shown to have the appropriate medical background, training, or expertise to make a competent determination as to whether he has PTSD, as this is a finding that is medically complex and cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Accordingly, the Veteran's contention that he has PTSD does not, by itself, support his claim and is outweighed by the findings to the contrary of the June 2006 VA examiner.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Unlike the Veteran, the VA examiner is a psychiatrist and therefore has the appropriate expertise to make this determination.  

Because a valid diagnosis of PTSD has not been established, service connection for PTSD cannot be granted.  See 38 C.F.R. § 3.304(f). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.304(f); Gilbert, 1 Vet. App. at 55. 

2. Left Chest Wound

The Veteran claims entitlement to service connection for residuals of a gunshot wound or other wound to the chest during active service.  For the following reasons, the Board finds that service connection is not warranted. 

According to the Veteran's reported history in September 2007 and November 2007 VA treatment records, he was shot in the left chest by friendly fire while serving in Iraq.  He was accused of shooting himself and threatened with court martial, but court martial proceedings were never brought against him.

The Board notes that the Veteran is competent to provide a history of suffering from residuals of a gunshot wound to the chest during active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  

Unfortunately, the Board finds that the Veteran's reported history of a gunshot wound to the chest is not credible.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Veteran's service treatment records are negative for any wound to the chest.  A November 1990 service treatment record shows a one-time complaint of chest pain which felt like it was in the rib cage, according to the Veteran.  However, no diagnosis was made and no pathology of the chest was mentioned.  The May 1991 separation examination report shows that the Veteran's chest and lungs were found to be normal on clinical evaluation, and that an April 1991 chest x-ray was likewise normal.  While "'mustache' type scars" which were four inches across the lower chest were noted in this report, chest scars were also noted in the October 1986 enlistment examination.  See 38 U.S.C.A. § 1111 (2002) (providing that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service).  There is no indication that the Veteran had additional chest scars at separation which might be indicative of a healed wound.  

Moreover, the April 1991 separation examination specifically mentions that the Veteran had hypertension and a history of right shoulder surgery with continued shoulder problems, and makes no mention of a gunshot wound or other wound to the chest.  The Board finds it implausible that these problems would be mentioned in the separation examination, but that a history of a gunshot wound to the chest, if it had in fact occurred, would not.

As well, the Veteran's service personnel records do not show an award of the Purple Heart or otherwise indicate that the Veteran served in combat or sustained a chest wound during service. 

Finally, and especially probative in this case, private treatment records dated in September 2005, shortly before the Veteran submitted his October 2005 claim for service connection, reflect that the Veteran sustained a puncture wound to the left chest and a rib contusion after falling in the road and onto a stake or blunt object.  Thus, these records indicate that the Veteran's chest wound was caused by a post-service injury, thereby precluding a relationship to service.  The Board also notes that post-service treatment records dated prior to September 2005 make no mention of a chest wound or other pathology of the chest. 

Thus, because the Veteran's statements in support of his claim for service connection are clearly inconsistent with more probative evidence of record in the form of contemporaneous service treatment records and post-service treatment records, as summarized above, the Board finds that these statements are not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).  Thus, his statements are not entitled to any weight and do not support his claim.  There is no other evidence of record suggesting that the Veteran sustained an injury to the chest in service. 

In sum, the Board finds that the credible and competent evidence of record shows that the Veteran did not sustain a gunshot wound or other wound to the chest during active service, but rather sustained a puncture wound to the chest after discharge in September 2005, thus precluding a relationship to service. 

The Board has also considered the Veteran's one-time report of chest pain during active service in November 1990.  However, as no pathology of the chest was noted at the time, and as the subsequent service treatment records, May 1991 separation examination, and post-service treatment records are negative for ongoing chest problems, the Board finds that the preponderance of the evidence weighs against a relationship between any current chest disability and the Veteran's complaint of chest pain during active service.  See 38 C.F.R. § 3.303(b)(d).  The Board also notes that the Veteran has never stated that he experienced a continuity of chest problems ever since active service. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a chest wound must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for his service-connected hypertension.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Hypertension is evaluated under Diagnostic Code (DC) 7101.  See 38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

As noted above, a 10 percent rating may be assigned when the claimant has a history of diastolic blood pressure of 100 or more and requires continuous blood pressure medication for control.  Id.  Here, the evidence of record does not show that the Veteran's diastolic blood pressure has been predominately 100 or more in the past or currently.   In this regard, the service treatment records reflect one diastolic blood pressure reading of 110, but otherwise reflect diastolic blood pressure readings of 90 or below, including at separation.  Likewise, private treatment records dating from 2002 (the earliest post-service medical evidence of record) to 2007 generally show diastolic blood pressure readings below 90.  There are a few private treatment records which do show diastolic blood pressure readings above 100.  Specifically, a March 2005 private treatment record, a May 2005 private treatment record, a September 2005 private treatment record, an August 2006 private treatment record, and a July 2007 private treatment record show diastolic blood pressure readings ranging from 100 to 112.  However, the balance of the private treatment records dating from 2002 to 2007 show diastolic blood pressure readings around 90 or below.  Thus, the Veteran's diastolic blood pressure has not been shown to be predominately 100 or more either historically or during the period on appeal. 

With regard to the Veteran's systolic blood pressure readings, the private treatment records dated in 2006 and 2007, relevant to the time period on appeal, generally reflect systolic blood pressure readings around 130 or below.  Although the Veteran had an isolated systolic blood pressure reading of 152 in an early July 2007 private treatment record, a subsequent July 2007 private record dated about two weeks later shows that this reading went down to 122.  Thus, the Veteran's systolic blood pressure has not been predominately 160 or more during the pendency of this claim. 

The November 2007 VA examination report reflects that the Veteran had been taking blood pressure medication since 2001.  There was no history of side effects from the treatment, and no history of hospitalization or surgery relating to hypertension, traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, hypertensive cardiovascular disease, epistaxis related to hypertension, headaches related to hypertension, or stroke or transient ischemic attack (TIA) related to hypertension.  On examination, the Veteran was well nourished, with normal development, average build, and in no distress.  Three blood pressure readings showed diastolic blood pressure of 86, 84, and 84, and systolic blood pressure of 135, 138, and 130.  The examiner also checked the Veteran's vital signs, performed a hypertensive cardiovascular examination, a hypertensive pulmonary examination, and obtained a chest x-ray.  No abnormalities related to hypertension were found on these examinations.  The examiner concluded that the Veteran's hypertension had no significant effects on his occupation or daily activities. 

In carefully reviewing the relevant evidence of record, the Board finds that the criteria for a 10 percent rating or higher have not been met.  In this regard, although the Veteran has been on continuous blood pressure medication since 2001, the evidence of record does not show that his diastolic blood pressure has been predominately 100 or more either historically or during the pendency of this claim, as discussed above.  The evidence of record also does not show systolic blood pressure readings of 160 or higher.  The highest diastolic blood pressure reading at the November 2007 VA examination was 86, and the highest systolic blood pressure reading was 138.  Thus, as the evidence does not show that the Veteran has had diastolic blood pressure predominately 100 or more either historically or during the pendency of this claim, or systolic blood pressure predominantly 160 or more, the criteria for a 10 percent rating or higher for hypertension have not been met.  See 38 C.F.R. § 4.104, DC 7101.  

The Board has considered the Veteran's contention that his hypertension is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent to report his symptoms, his contention is outweighed by the objective  medical evidence showing the true severity of his hypertension as reflected in the private treatment records and November 2007 VA examination report.  In this regard, the Board finds that the objective blood pressure readings, which are the basis of the schedular criteria by which hypertension is evaluated, carry more weight than the Veteran's contentions.  For these reasons, greater evidentiary weight is placed on these readings than the Veteran's lay statements. 

As discussed above, there is no competent and credible evidence showing that the Veteran is entitled to a compensable rating for hypertension at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his hypertension.  Rather, the evidence of record shows that the Veteran has worked full time during the pendency of this claim, and the November 2007 VA examiner found that the Veteran's hypertension had no effect on his occupation.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected hypertension is contemplated and reasonably described by the rating criteria, which are predicated on blood pressure readings.  See id.  As shown in the above discussion, the Veteran does not have symptoms or functional impairment associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that a comparison of the Veteran's hypertension and the schedular criteria does not indicate "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  The Board also notes there is no evidence of frequent hospitalization for hypertension or marked interference with employment, as discussed above.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for residuals of a gunshot wound to the left chest is denied.

Entitlement to an initial compensable rating for hypertension is denied. 


REMAND

The Veteran's service connection claims for a bilateral hearing loss disability and tinnitus, and the appeal of the initial 10 percent evaluation assigned his service-connected right shoulder disability, must be remanded for further development. 

With regard to the Veteran's claim for tinnitus, the Board finds that a new VA examination and opinion is warranted.  Specifically, the Veteran was afforded a VA audiological examination in June 2006.  In the examination report, the examiner stated that she was unable to resolve without resorting to speculation the issue of whether the Veteran's tinnitus was at least as likely as not related to military noise exposure.  In this regard, the examiner noted that the Veteran was unsure of the onset date of tinnitus, but that noise exposure could not be ruled out as a cause of tinnitus.  The Board finds that this rationale is insufficient.  Although the Veteran was unsure of the onset date of tinnitus, he might still have been able to state whether it manifested during service or some time after service, and if after service, whether it was a matter of days, weeks, months or years before he noticed it.  If the examiner determined that the Veteran's tinnitus manifested some time after service, she might then have been able to address the likelihood that it was related to in-service noise exposure.  There is no indication that the examiner was unable to obtain this information from the Veteran.  Accordingly, the Board finds that the June 2006 examination report is not adequate for the purpose of making a decision on this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, a new VA audiological examination should be performed to assess the likely etiology of the Veteran's tinnitus.  The examiner should note that the Veteran's hazardous noise exposure during active service is established by virtue of his military occupational specialty (MOS) as a Power Generation Equipment Repairer.  In this regard, the Department of Defense (DOD) has compiled a list of MOS's and the probability of hazardous noise exposure associated with each one.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  According to the DOD's Duty MOS Noise Exposure Listing, the Veteran's MOS involves a high probability of hazardous noise exposure.  If the examiner determines that the Veteran's tinnitus manifested some time after service, the examiner should address the likelihood that a post-service onset of tinnitus may be related to in-service noise exposure based on the amount of time that elapsed prior to its manifestation. 

The audiologist should also take this opportunity to test the Veteran's hearing again and determine whether he currently has a hearing loss disability in either or both ears.  In this regard, impaired hearing will be considered to be a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  If the examiner finds that the Veteran does have a hearing loss disability, the examiner should address the likelihood that it is related to the Veteran's established hazardous noise exposure during active service. 

With regard to the evaluation of the Veteran's right shoulder disability, a VA examination to assess its severity was last performed in June 2006 and is now about six years old.  Moreover, after the examination was performed, the Veteran reported that his right shoulder was getting worse, as shown in a September 2007 VA treatment record.  Under the VCAA, where the evidence of record does not reflect the current state of a veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Given the length of time that has passed since the Veteran's right shoulder was last examined by VA, and the evidence of a possible worsening of this disability since the June 2006 VA examination was performed, the Board finds that a new VA examination should be conducted to assess the current level of severity of his right shoulder disability.  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain any outstanding VA treatment records dating since 2007 and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any recent medical treatment he has received pertinent to his tinnitus, hearing loss, and right shoulder.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file.

2. Any outstanding VA treatment records dated since 2007 should be associated with the claims file.

3. The Veteran should be scheduled for a VA audiological examination to assess the nature and likely etiology of his claimed hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
* Whether the Veteran's tinnitus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of his established hazardous noise exposure during active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  Although the Veteran may be unsure of the date of onset of his tinnitus, the examiner should try to ascertain whether it manifested during or after service and, if after service, whether it was a matter of days, weeks, months, or years before the Veteran first noticed it. 
* Whether the Veteran currently has a hearing loss disability in one or both ears.  If so, whether it is at least as likely as not a result of his established hazardous noise exposure during active military service, or whether such a relationship is unlikely.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The Veteran should also be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected right shoulder disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) of the right shoulder, and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right shoulder.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

Finally, the examiner should discuss all functional impairment associated with the Veteran's right shoulder, including any occupational impairment.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  





							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


